 Case 07-11753        Doc 333     Filed 08/14/19 Entered 08/14/19 13:52:41              Desc Main
                                   Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

                                                      )
In re:                                                )
                                                      )       Chapter 7
WILLIAM D. KWIATEK,                                   )       Case No. 07-11753-MSH
                                                      )
                       Debtor.                        )
                                                      )

                                 CERTIFICATE OF SERVICE

         I, Kathleen R. Cruickshank, hereby certify that on August 14, 2019, I caused a copy of

the attached Notice of Nonevidentiary Hearing to be served via this Court’s CM/ECF service,

electronic mail, and first class mail, postage prepaid, upon the parties listed on the attached

service list.


                                              /s/ Kathleen R. Cruickshank
                                              Kathleen R. Cruickshank (BBO #550675)
                                              Murphy & King, P. C.
                                              One Beacon Street
                                              Boston, MA 02108
                                              Tel: (617) 423-0400
                                              Fax: (617) 423-0498
Dated: August 14, 2019                        kcruickshank@murphyking.com




760104v1/5021-001
 Case 07-11753         Doc 333    Filed 08/14/19 Entered 08/14/19 13:52:41        Desc Main
                                   Document     Page 2 of 5


WILLIAM D. KWIATEK
Case No. 07-11753-MSH
LONG SERVICE LIST

VIA CM/ECF

    •    Stephen A Cain stephenaustincain@hotmail.com, dainrbirkley@hotmail.com
    •    Stephen G. DeLisle sdelisle@rubinrudman.com
    •    John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
    •    William H. Harris wharris@zwickerpc.com
    •    Robert A. McCall rmccall@peabodyarnold.com
    •    Richard E. Mikels rmikels@pszjlaw.com
    •    Harold B. Murphy mxc@hanify.com,
         ma33@ecfcbis.com;dkonusevska@murphyking.com
    •    Andrew M. Osborne aosborne@osbornefontelaw.com, Contact@osbornefontelaw.com
    •    Nicholas L. Triantos nltlaw@nltlegal.com, G3651@notify.cincompass.com
    •    Stephen Valente SV@DGANDL.COM, mbd@dgandl.com;bd@dgandl.com

VIA ELECTRONIC MAIL

Steve Blonder - srblonder@gmai.com

VIA FIRST CLASS MAIL

Jeffrey A. Schreiber, Esq.
c/o William H. Harris                                    Melvin Schrieber
Zwicker & Associates, P.C.                               3000 Marcus Avenue
80 Minuteman Road                                        Lake Success, NY 11042
Andover, MA 01810


Testa, Hurwitz & Thibeault, LLP
                                                         Suzanne Schrieber
Osborne & Fonte
                                                         24 Appleton Lane
20 Eastbrook Road, Suite 304
                                                         Boxford, MA 01921
Dedham, MA 02026


                                                         Andrew Osborne
Chase
                                                         20 Eastbrook Road
P.O. Box 15650
                                                         Suite 304
Wilmington, DE 19886-5650
                                                         Dedham, MA 02026



Homeq Servicing                                          Financial Recovery Services
P.O. Box 13716                                           P.O. Box 385908
Sacramento, CA 95853-3716                                Minneapolis, MN 55438-5908




760104v1/5021-001
 Case 07-11753           Doc 333      Filed 08/14/19 Entered 08/14/19 13:52:41          Desc Main
                                       Document     Page 3 of 5



                                                             Internal Revenue Service
Internal Revenue Service
                                                             15 New Sudbury St.
Special Procedures Function Stop 20800
                                                             PO Box 9112
P.O. Box 9112, JFK Building
                                                             Stop 20800
Boston, MA 02203
                                                             Boston, MA 02203


Massachusetts Department of Revenue                          Mass Dept of Revenue
Bankruptcy Unit                                              Bankruptcy Unit
P.O. Box 9564                                                P.O. Box 55484
Boston, MA 02114                                             Boston, MA 02202


Roundup Funding, LLC
                                                             Peoples Choice Home Loan Inc.
MS 550
                                                             7515 Irvine Center Drive
PO Box 91121
                                                             Irvine, CA 92618
Seattle, WA 98111-9221


Thomas Frongillio                                            Robert T Gill
Testa, Hurwitz & Thibeault, LLP                              Peabody & Arnold
125 High Street                                              30 Rowes Wharf
Boston, MA 02110                                             Boston, MA 02110-3342


Craig Jalbert
Verdolino & Lowey, P.C.                                      Sunrise Credit Services
124 Washington Street                                        260 Airport Plaza
Pine Brook Office Park                                       Farmingdale, NY 11735-3946
Foxboro MA 02035


Emeka Oniah                                                  Universal Fidelity
RE/MAX Regency                                               P.O. 941911
1418 W. Kern Road                                            Houston, TX 77094-8911
Marion, IN 46952

Suzanne E. Schreiber
                                                             Michael Cedrone, Esq.
c/o Christopher W. Parker
                                                             Peabody & Arnold LLP
Rubin and Rudman LLP
                                                             30 Rowes Wharf
50 Rowes Wharf
                                                             Boston, MA 02110
Boston, MA 02110


Suzzanne Schrieber
                                                             William D. Kwiatek
c/o Paul Zwicker, Zwicker & Associates
                                                             10 Ipswich River Road
80 Minuteman Road
                                                             Danvers, MA 01923
Andover, Ma 01810


Daniel J. Vitello                                            John Marshall
Bankruptcy Exchange Inc.                                     JM Partners LLC
2952 Seneca Street                                           6800 Paragon Place, Suite 202
West Seneca, NY 14224                                        Richmond, VA 23230-1656




760104v1/5021-001
  Case 07-11753           Doc 333   Filed 08/14/19 Entered 08/14/19 13:52:41          Desc Main
                                     Document     Page 4 of 5



                                                           Kimberly Ragozine, Legal Assistant
 Ken Echi
                                                           SM LAW PC
 Alpha Assets Corp.
                                                           P.O. Box 530
 42 Broadway, 12 Floor
                                                           49 Old Turnpike Road
 New York, NY 10004
                                                           Oldwick, NJ 08858


                                                           Jeremiah John Rivera
Edmond J. Piecewicz
                                                           Cash For Interests, LLC.
P.O. Box 86
                                                           158 Rainbow Drive
Stow, MA 01775
                                                           Livingston, TX 77399


Jon Rabbanian
Tov Equities
550 S. Hill Street Suite 1420
Los Angeles, CA 90013




760104v1/5021-001
      Case
        Case
           07-11753
             07-11753Doc
                       Doc
                         333332Filed
                                  Filed
                                     08/14/19
                                        08/14/19Entered
                                                  Entered
                                                        08/14/19
                                                            08/14/19
                                                                  13:52:41
                                                                     10:19:13Desc
                                                                               Desc
                                                                                  Main
                          Nonevidentiary
                                DocumenthearingPage Page
                                                    5 of 5 1 of 1
                                        UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MASSACHUSETTS


In Re:    William D. Kwiatek ,                                              Chapter: 7
          Debtor                                                            Case No: 07−11753
                                                                            Judge Melvin S. Hoffman



                                     NOTICE OF NONEVIDENTIARY HEARING

PLEASE TAKE NOTICE that a HEARING will be held on 9/10/19 at 10:15 AM before the Honorable Judge
Melvin S. Hoffman, Courtroom 2, J.W. McCormack Post Office & Court House, 5 Post Office Square, 12th Floor,
Boston, MA 02109−3945 to consider the following:

             [329] Motion filed by Trustee Harold B. Murphy for Entry of Order Approving and
             Establishing Sale Procedures and Termination Fee Provisions in Connection with Sale of
             Assets Free and Clear of Liens, Claims, Interests, and Encumbrances

OBJECTION/RESPONSE DEADLINE: SEPTEMBER 4, 2019 4:30 PM

If no deadline is set, the objection/response deadline shall be governed by the Federal Rules of Bankruptcy
Procedure (FRBP) and the Massachusetts Local Bankruptcy Rules (MLBR). If no objection/response is timely
filed, the Court, in its discretion, may cancel the hearing and rule on the motion without a hearing or further notice.
See MLBR 9013−1(f).


THE MOVING PARTY IS RESPONSIBLE FOR:

      1. Serving a copy of this notice upon all parties entitled to notice within two (2) business days; and

      2. Filing a certificate of service with respect to this notice seven (7) days after the date of issuance set forth
         below. If the hearing date is fewer than seven (7) days from the date of issuance, the certificate of service
         must be filed no later than the time of the hearing. If the movant fails to timely file a certificate of
         service, the court may deny the motion without a hearing.

NOTICE TO ALL PARTIES SERVED:

      1. Your rights may be affected. You should read this notice, the above referenced pleading and any related
         documents carefully and discuss them with your attorney, if you have one. If you do not have an attorney,
         you may wish to consult one.

      2. Any request for a continuance MUST be made by WRITTEN MOTION filed and served at least one (1)
         business day prior to the hearing date. See MLBR 5071−1.

      3. The above hearing shall be nonevidentiary. If, in the course of the nonevidentiary hearing, the court
         determines the existence of a disputed and material issue of fact, the court will schedule an evidentiary
         hearing. If this is a hearing under section 362, it will be a consolidated preliminary and final
         nonevidentiary hearing unless at the conclusion thereof the court schedules an evidentiary hearing.


Date:8/14/19                                                                By the Court,

                                                                            Regina Brooks
                                                                            Deputy Clerk
                                                                            617−748−5337

Emergency Closings: To find out if the Court will be closed in case of stormy weather or other emergency, dial (617) 748−5314 or (866)
419−5695 (toll free) for a recorded message.
